DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1, Lines 9-13: “wherein, when the control unit detects that an error has occurred in execution of the prescribed process by one of the plurality of processing devices, the control unit executes control such that an interruption instruction to interrupt the execution of the prescribed process reaches at least one of the plurality of processing devices different from the one of the plurality of processing devices in which the error has occurred”.
Claim 8, Line 4, “the first control [[unit]] device”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1 recites “a control unit configured to transmit an execution instruction”. The structure to perform this function is provided in the Specification ¶ 0032, which describes the function, and ¶ 0066, which states processes by the devices can be realized by a combination of software and hardware.
Claim 8 recites 
	“a first control device configured to transmit an execution instruction…wherein the first control [device] transmits the execution instruction to a plurality of processing devices at a prescribed transmission timing, the prescribed transmission timing including a sequential transmission according to a schedule”. The structure to perform this function is provided in the Specification ¶ 0029, which describes the function, ¶ 0018, which states that the second control device and the processing devices are daisy chained, and ¶ 0066, which states processes by the devices can be realized by a combination of software and hardware. If the first control device is connected to the second control devices and the processing devices, which are connected in a daisy chain configuration, then the transmission will go through the daisy chain sequentially, according to a schedule determined by their location in the daisy chain. 
	“a second control device configured to execute the prescribed process based on the execution instruction received from the first control device and relay the execution instruction”. The structure to perform this function is provided in the Specification ¶¶ 
	Examiner notes that if claims 1 and 8 are amended to not invoke 35 U.S.C. 112(f), then the claims would be rejected under 35 U.S.C. 101 as non-statutory subject matter as software per se because the Specification ¶ 0066 states that “The series of processes by the devices described in the present specification may be realized using…software”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2021/0311848 (“Aoyama”) in view of US Patent Application Publication No. 2016/0277182 (“Suzuki”).
	
Regarding claim 1, Aoyama teaches
	A control device comprising: (Translation Pg. 3, ¶ 3: master device 10)
a control unit configured to transmit an execution instruction to execute a prescribed process, which is a process prescribed in advance, to at least one of a plurality of processing devices and cause the plurality of processing devices including the at least one of the plurality of processing devices to execute the prescribed process, (Translation Pg. 5, ¶ 1: the master control unit 11 transmits an ID setting signal for causing the slave control units 34 of the first to fourth slave devices 21 to 24 to execute the ID setting process)
wherein the control unit transmits the execution instruction to the plurality of
processing devices at a prescribed transmission timing, the prescribed transmission timing including a sequential transmission according to a schedule; and (Translation Pg. 3, ¶ 2: The first to fourth slave devices 21 to 24 are daisy chain connected to the master device 10 via the communication line 30). If the slave devices are daisy chained to the master, then the transmission timing of an instruction arrives at a sequential transmission according to a schedule where the closest slave to the master receives it first, followed by the next closest slave, and so on until it reaches the farthest slave.
wherein, when the control unit detects that an error has occurred in execution of the prescribed process by one of the plurality of processing devices, the control unit executes control such that an interruption instruction to interrupt the execution of the prescribed process reaches at least one of the plurality of processing devices different from the plurality of processing devices in which the error has occurred; and 
a processing unit (Translation Pg. 3, ¶¶ 3, 4: the master control unit 11 realizes various control operations by the CPU reading a program (that is, each routine described below) from the ROM or the non-volatile RAM and executing the program) configured to receive the execution instruction transmitted by [an external source] and execute the prescribed process based on the execution instruction, (Translation Pg. 4, ¶ 10: ID setting process is executed by the master control unit 11 when a signal is input from an external source to execute the ID setting processing).
wherein, when the control unit relays the execution instruction transmitted by the [external source] to at least one of the plurality of processing devices (Translation Pg. 5, ¶ 1: the master control unit 11 transmits an ID setting signal for causing the slave control units 34 of the first to fourth slave devices 21 to 24 to execute the ID setting and detects that an error has occurred in the execution of the prescribed process executed by the processing unit or one of the plurality of processing devices… (Translation Pg. 5, ¶ 7; Original Fig. 3: the master control unit 11 determines in step S107 that the error flag is set to ON (Translation Pg. 7, ¶ 8: the slave control unit 34 of the third slave device 23 sets the error flag to ON when the ID setting has not been properly executed)
Aoyama does not teach the execution instruction transmitted by another device or transmits information regarding the error to the other device.

Suzuki teaches
A control device comprising: (Fig. 1, ¶ 0042: The master apparatus 100 includes a master control part 110 and a master communication part 130. The master control part 110 includes a random number generation part 101, a decryption computation part 102, a configuration management part 103, and an address assignment part 104)
a control unit configured to transmit an execution instruction to execute a prescribed process, which is a process prescribed in advance, to at least one of a plurality of processing devices and cause the plurality of processing devices including the at least one of the plurality of processing devices to execute the prescribed process, (Fig. 2, ¶ 0069: master control part 110 transmits a random number to slave 
wherein the control unit transmits the execution instruction to the plurality of processing devices at a prescribed transmission timing, the prescribed transmission timing including a sequential transmission according to a schedule; and (Fig. 2, ¶¶ 0065, 0069: the transmission occurs in a sequential order according to the slave location in the daisy chain starting with slave device S1)
a processing unit configured to receive the execution instruction transmitted by another device (Fig. 2, ¶ 0067: master communication part 130 receives a transition request for transitioning to the setting phase from the setting apparatus 300) and execute the prescribed process based on the execution instruction, (Fig. 2, ¶ 0068: transition is made to the setting phase) 
wherein, when the control unit detects that an error has occurred in execution of the prescribed process by one of the plurality of processing devices, the control unit executes control such that an interruption instruction to interrupt the execution of the prescribed process reaches…the processing [device] in which the error has occurred; and (Fig. 2: ¶ 0074: master control part 110 checks if the transmitted random number matches the decryption result of the encrypted data, and if there is a mismatch, the master control part 110 terminates the processing for slave device S1)
wherein, when the control unit relays the execution instruction transmitted by the other device to at least one of the processing devices (Fig. 2, ¶ 0069: master control part 110 transmits a random number to slave device S1. ¶ 0071: slave device S1 generates encrypted data based on the random number) and detects that an error has occurred in the execution of the prescribed process executed by the processing unit or one of the processing devices, the control unit transmits information regarding the error to the other device. (Fig. 2: ¶ 0074: master control part 110 checks if the transmitted random number matches the decryption result of the encrypted data, and if there is a mismatch, the master control part 110 notifies setting apparatus 300 that slave device S1 may be a counterfeit product).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Aoyama’s registration system with Suzuki’s authentication system, resulting in a registration system that ensures proper authentication of connected slave devices (Aoyama, Translation Pg. 1, ¶¶ 4, 7; Suzuki, ¶¶ 0012, 0014). 

Regarding claim 2, Aoyama further teaches 
when the control unit detects that the error has occurred in the execution of the prescribed process in one of the plurality of processing devices, the control unit executes control such that the interruption instruction reaches at least one of the plurality of processing devices which have not completed the prescribed process. (Translation Pg. 5, ¶ 7: The master control unit 11 transmits an initialization signal and causes each slave control unit 34 to repeatedly execute the ID setting process until the ID is appropriately set to the first to fourth slave devices 21 to 24). Since the master control unit 11 causes each slave device to retry the ID setting process, each slave device has not completed the ID setting process until the ID is appropriately set. 

Regarding claim 4, Aoyama does not teach the limitations.
	Suzuki further teaches
	when the error has occurred in the execution of the processing unit or one of the plurality of processing devices, the control unit transmits information indicating the one of the plurality of processing devices or the processing unit in which the error has occurred to the other device. (Fig. 2: ¶ 0074: the master control part 110 checks if the transmitted random number matches the decryption result of the encrypted data, and if there is a mismatch, the master control part 110 notifies setting apparatus 300 that slave device S1 may be a counterfeit product).

	Claim 7, the non-transitory storage medium which has all of its limitations incorporated in the device of claim 1, is rejected on the same grounds as claim 1. 


A system comprising: 
[an external source] configured to transmit an execution instruction to execute a prescribed process which is a process prescribed in advance; (Translation Pg. 4, ¶ 10: ID setting process is executed by the master control unit 11 when a signal is input from the outside to execute the ID setting processing)
wherein the [external source] transmits the execution instruction to a plurality of processing devices at a prescribed transmission timing, the prescribed transmission timing including a sequential transmission according to a schedule; (Translation Pg. 3, ¶ 2: The first to fourth slave devices 21 to 24 are daisy chain connected to the master device 10 via the communication line 30). If the slave devices are daisy chained to the master, then the transmission timing of an instruction arrives at a sequential transmission according to a schedule where the master first receives the instruction, followed by the closest slave to the master, followed by the next closest slave, and so on until it reaches the farthest slave.
a second control device configured to execute the prescribed process based on the execution instruction received from the first control device and relay the execution instruction; (Translation Pg. 4, ¶ 10: ID setting process is executed by the master control unit 11 when a signal is input from the outside to execute the ID setting processing. Pg. 5, ¶ 1: the master control unit 11 transmits an ID setting signal for 
and at least one of the plurality of processing devices configured to execute the prescribed process based on the execution instruction relayed by the second control device, (Translation Pg. 5, ¶ 1: the master control unit 11 transmits an ID setting signal for causing the slave control units 34 of the first to fourth slave devices 21 to 24 to execute the ID setting process)
wherein, when the second control device detects that an error has occurred in the execution of the prescribed process executed by the second control device or one of the plurality of processing devices, the second control device executes control such that an interruption instruction to interrupt the execution of the prescribed process reaches the second control device or at least one of the plurality of processing devices in which the error has occurred. (Translation Pg. 5, ¶ 7; Original Fig. 3: when the master control unit 11 determines in step S107 that the error flag is set to ON (Translation Pg. 7, ¶ 8: the slave control unit 34 of the third slave device 23 sets the error flag to ON when the ID setting has not been properly executed), the master control unit 11 transmits an initialization signal in step S108, and the process is executed again. The master control unit 11 causes each slave control unit 34 to repeatedly execute the ID setting process until the ID is appropriately set to the first to fourth slave devices 21 to 24). When an 
Aoyama does not teach a first control device configured to transmit an execution instruction.

Suzuki teaches
a first control device configured to transmit an execution instruction to execute a prescribed process which is a process prescribed in advance; (¶ 0067: setting apparatus 300 transmits a transition request for transition to the setting phase)
wherein the first control unit transmits the execution instruction to a plurality of processing devices at a prescribed transmission timing, the prescribed transmission timing including a sequential transmission according to a schedule; (Fig. 2, ¶¶ 0065, 0069: the transmission occurs in a sequential order according to the slave locations in the daisy chain starting with the master and followed by slave device S1)
a second control device configured to execute the prescribed process based on the execution instruction received from the first control device and relay the execution instruction; (Fig. 2, ¶ 0067: master apparatus 100 receives a transition request for transitioning to the setting phase from the setting apparatus 300. ¶ 0068: transition is made to the setting phase. Fig. 2, ¶ 0069: master apparatus 100 transmits a random number to slave device S1)
and at least one of the plurality of processing devices configured to execute the prescribed process based on the execution instruction relayed by the second control device, (Fig. 2, ¶ 0069: master apparatus 100 transmits a random number to slave device S1. ¶ 0071: slave device S1 generates encrypted data based on the random number)
wherein, when the second control device detects that an error has occurred in the execution of the prescribed process executed by the second control device or one of the plurality of processing devices, the second control device executes control such that an interruption instruction to interrupt the execution of the prescribed process reaches the second control device or at least one of the plurality of processing devices in which the error has occurred (Fig. 2: ¶ 0074: the master apparatus 100 checks if the transmitted random number matches the decryption result of the encrypted data, and if there is a mismatch, the master apparatus 100 terminates the processing on encrypted data of the slave device S1).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Aoyama’s registration system with Suzuki’s authentication system, resulting in a registration system that ensures proper authentication of connected slave devices (Aoyama, Translation Pg. 1, ¶¶ 4, 7; Suzuki, ¶¶ 0012, 0014).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view of Suzuki as applied to claim 3 above, and further in view of US Patent Application Publication No. 2011/0173447 (“Zhang”).

	Regarding claim 6, Aoyama further teaches
	the prescribed process includes a registration process necessary to execute a cooperation operation with the [control] device. (Translation Pg. 1, ¶ 3, Pg. 3, ¶ 9: IDs are set for slave devices, which are sensors use by the master device for control)
	Aoyama does not teach a registration process necessary to execute a cooperation operation with the other device.
	Suzuki further teaches
the prescribed process includes a registration process necessary to execute a cooperation operation with the [control] device. (¶ 0076: authentication process of slave devices for the setting phase completed. ¶ 0062: In the communication phase, the master apparatus 100 checks if the configuration (¶ 0088: setting correspondence table 107a) of the setting phase is maintained)
Suzuki does not teach a registration process necessary to execute a cooperation operation with the other device.
	Zhang teaches
the prescribed process includes a registration process necessary to execute a cooperation operation with the other device. (Fig. 6, ¶ 0068: setup device 101 (other device) sends a registration start request 810 to master unit 102. ¶ 0069: master unit 102 generates a registration start notice to each slave unit 103a-n. ¶ 0070: setup device 101 receives a registered slave unit list from master 102, and uses the registered slave unit list at the time of re-registration).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Zhang’s registration system with Aoyama and Suzuki’s registration system. This would result in a registration system that ensures security of the slave registration process (Zhang, ¶¶ 0008, 0009), an issue that Suzuki brings up (Suzuki, ¶ 0011), while also expediting the slave registration process (Zhang, ¶ 0009).

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
Examiner notes that the support in the specification for the limitation “wherein the control unit transmits the execution instruction to the plurality of processing devices at a prescribed transmission timing, the prescribed transmission timing including a sequential transmission according to a schedule” in the independent claims 1, 7, and 8 is 
Applicant argues, on pg. 9, that: “The Office Action at page 11 admits, and Applicant agrees, that Aoyama at least fails to disclose or render obvious a control unit that transmits the execution instruction to a plurality of processing devices at a prescribed transmission timing (claim 5). For at least these reasons, it is respectfully submitted that Aoyama fails to disclose or render obvious the control unit as generally recited (now generally incorporating the features of claim 5)” 
The Examiner respectfully disagrees. As shown above in the 103 rejections, under a different interpretation, Aoyama teaches the limitation “wherein the control unit transmits the execution instruction to the plurality of processing devices at a prescribed transmission timing, the prescribed transmission timing including a sequential transmission according to a schedule”. 
Applicant argues, on pg. 9, that: “The Office Action then introduces Suzuki for allegedly teaching such features. Without agreeing to the propriety of the Examiner's assertions, and solely to expedite prosecution of the present application, Applicant will have recited additional aspects of the control unit. Accordingly, it is submitted that (in addition to the deficiencies of Aoyama) Suzuki at least fails to disclose render obvious a control unit that "transmits the execution instruction to the plurality of processing 
The Examiner respectfully disagrees. While the random numbers may be transmitted from the master apparatus simultaneously, in a daisy chain configuration, it would be physically impossible for the transmission to reach each slave device simultaneously. The transmission would be required to reach each slave device sequentially according to a schedule defined by the location of the slave device in the daisy chain. As shown above in the 103 rejection, Suzuki discloses “wherein the control unit transmits the execution instruction to the plurality of processing devices at a 
	Applicant argues, on pg. 10, that: “In contrast, according to a non-limiting embodiment of the present application and as noted in paragraph [0036] of the specification of the present application, sequentially transmitting the execution instruction to the plurality of processing devices results in execution timing that enables the use of an interruption instruction to prevent continued execution of the prescribed process when an error is detected. Simply, in sequential transmission, the interruption instruction may be transmitted instead of a subsequent execution instruction. The interruption instruction would not be effective in the simultaneous transmission schema provided for in Suzuki.”
	The Examiner respectfully disagrees. As shown above Suzuki teaches “wherein the control unit transmits the execution instruction to the plurality of processing devices at a prescribed transmission timing, the prescribed transmission timing including a sequential transmission according to a schedule”. Although Suzuki does not explicitly teach an interruption instruction to prevent continued execution of the prescribed process by the remaining processing devices that have not completed the prescribed process when an error is detected, Aoyama does. As shown above, it would have been obvious before the effective filing date of the claimed invention to a person having . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Patent Application Publication No. 2003/0034883: a master device sets IDs for daisy chained slave devices sequentially, and restarts the process from the beginning when a slave device has an error during ID setting.
	US Patent Application Publication No. 2011/0185093: a master device sets IDs for daisy chained slave devices sequentially, and ends the process when a slave device sets the wrong ID twice. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625. The examiner can normally be reached Monday - Friday 8:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in 





/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113